Citation Nr: 1445016	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a disc herniation protrusion at L5-S1 prior to January 29, 2007.

2.  Entitlement to an initial evaluation in excess of 40 percent for a disc herniation protrusion at L5-S1 on or after January 29, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1996 to June 2001 and from May 2004 to August 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that rating decision, the RO granted service connection for a disc herniation protrusion at L5-S1 with lumbar radiculopathy and assigned a 10 percent evaluation, effective from December 13, 2004, and a 40 percent evaluation, effective from January 29, 2007.  The Veteran appealed the assigned ratings.  

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

In December 2011, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the paperless files reveals documents that are either duplicative or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  For the entire period on appeal, there is no evidence of incapacitating episodes.

2.  For the period prior to January 29, 2007, the Veteran's disc herniation protrusion at L5-S1 was not productive of forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Since January 29, 2007, the Veteran's disc herniation protrusion at L5-S1 has not been productive of unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the period prior to January 29, 2007, the criteria for an initial evaluation in excess of 10 percent for disc herniation protrusion at L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  For the period since January 29, 2007, the criteria for an initial evaluation in excess of 40 percent for disc herniation protrusion at L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for her low back disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluations for the service-connected low back disability.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA and private treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  

During the September 2011 hearing, the Veteran indicated that she could obtain treatment notes dated from 2008 to the present from Maguire Air Force Base pertaining to treatment for her low back disability.  The undersigned Veterans Law Judge held the record open for 60 days to allow the Veteran time to obtain and submit those records; however, she did not provide any additional treatment notes.

Subsequently, in the December 2011 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA or private medical records dated since August 2008, to include any physical therapy notes.  In accordance with the remand directive, the Appeals Management Center (AMC) sent the Veteran a letter in January 2012 requesting identifying information and authorization forms to obtain any private medical records pertaining to her low back disability, including any physical therapy notes, dated after August 2008.  She was also notified that she could obtain and submit the records herself.  

The Veteran did not reply to the AMC's January 2012 letter.  The duty to assist is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in March 2005, August 2007, and March 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as her lay assertions and complaints, and the examiners described the low back disability in detail and addressed the pertinent rating criteria.    

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since she was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

With regard to the December 2011 remand, the Board finds that AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, and as discussed above, the AMC attempted to obtain identifying information and authorization to obtain any outstanding treatment records from the Veteran; however, the Veteran did not respond to this request or submit any additional records.  As such, the AMC has substantially complied with the Board's instructions.

With regard to the September 2011 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. §3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the issue on appeal and engaged in a discussion as to substantiation of that claim.  The Veteran's specific symptomatology was discussed in detail by the parties at that hearing.  In fact, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could be capable of substantiating this claim and remanded the case to ensure that the claim was properly developed.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Similarly, where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The Veteran's disc herniation protrusion at L5-S1 with lumbar radiculopathy has been evaluated pursuant to 38 C.F.R. § 4.71a, General Rating Formal for Diseases and Injuries of the Spine.  

The criteria for rating diseases and injuries of the spine are found in Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  In this case, the Veteran has been evaluated under Diagnostic Code 5243 (intervertebral disc syndrome).

Diagnostic Code 5243 indicates that intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is appropriate for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is appropriate for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, Misawa Air Base treatment records dated in 2004, between the Veteran's periods of active duty service, show a history of low back pain radiating to her lower extremities.  See March 2004, April 2004, May 2004, and July 2004 Misawa Air Base treatment records.  

The Veteran was afforded a VA examination in March 2005, during which she complained of a history of chronic low back pain with radiation into her hip joints and down the backs of her legs.  She reported that her pain was constant and sharp.  She was able to ambulate independently, but she indicated that she was unable to run, bending over was difficult, and she was unable to lift beyond 15 to 20 pounds without aggravating the pain.  The Veteran reported that she had not been bedridden during the past 12 months, and she had no incapacitating episodes.  An examination of the lumbar spine revealed tenderness and spasms.  She demonstrated forward flexion from 0 to 80 degrees, extension from 0 to 20 degrees, lateral rotation from 0 to 30 degrees, and lateral flexion from 0 to 30 degrees.  The examiner noted that range of motion was limited by pain; however, with repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  A neurological examination revealed tenderness on deep palpation of the sciatic nerve in the glutei.  Deep tendon reflexes were symmetrical, and the Veteran's gait was stable.  No atrophy was noted.  The diagnosis was lumbosacral sprain or strain syndrome with radicular pain.  

A February 2007 MRI of the lumbar spine performed at McGuire Air Force Base showed a mild, broad-based disc bulge at L4-5 and a moderate broad-based disc bulge at L5-S1 with bilateral foramen narrowing with an annular tear at that level.  

During an August 2007 VA examination, the Veteran reported pain in her low back area in the seated position that radiated to both of her knees.  She rated the severity of her pain as seven out of ten and described the pain as constant and dull in nature.  She noted that, during flare-ups of her low back disability, her pain was ten out of ten in severity.  She denied having any weakness, stiffness, or fatigability in the low back area at rest.  She also denied any weakness or numbness in her lower extremities.  The examiner noted that the Veteran had a mild antalgic gait due to her low back pain.  The Veteran wore a back brace with anticipated physical activity; however, she reported that the back brace did not alleviate her pain.  She stated that she had been unemployed for the past year.  Her usual occupation was a police officer, and she was a student in science and management.  She related that she would not be able to perform her occupation as a police officer working in a prison without flare-ups of her low back disability.  She reported that sitting for longer than 30 minutes, wearing heavy armor required at work for more than one hour, running more than five to ten steps, driving for more than 30 minutes, or stooping for more than two minutes caused her low back pain to flare up.  The Veteran also stated that she would not be able to perform a desk job because she was unable to sit in one position for longer than 30 minutes without a flare-up of pain.  She did indicate that she was able to perform activities of daily living despite her low back disability.  She noted that she had flare-ups of pain with sitting for more than 30 minutes, frequent bending, walking for more than one-quarter of a mile, running more than five to ten steps, driving more than 30 minutes, lifting objects heavier than 15 to 20 pounds, shoveling snow for more than two to five minutes, mowing the lawn for more than five to ten minutes, and housekeeping for more than 15 minutes.  She also indicated that she experienced increased pain in her back with changes in temperature, especially in cold and damp weather.  She reported an additional 30 percent limitation of function of her daily activities during flare-ups of her low back pain.  She denied any incapacitating episodes in the past 12 months that required complete bed rest.  

The August 2007 VA examiner noted that a physical examination of the Veteran's low back revealed no pain or tenderness of the lumbar spine.  The Veteran's posture was erect, and there was a moderate loss of lumbar lordosis.  Her muscle tone was normal in the low back area, and there was no muscle atrophy.  There were moderate paravertebral spasms present in the low back area.  A neurological examination revealed an absence of weakness or paresthesias in both lower extremities.  Active and passive range of motion testing revealed forward flexion from 0 to 40 degrees, lateral flexion to the right from 0 to 30 degrees, lateral flexion to the left from 0 to 40 degrees, rotation to the right from 0 to 20 degrees, rotation to the left from 0 to 30 degrees, and extension from 0 to 20 degrees.  She had mild pain on range of motion of the lumbar spine with forward flexion from 30 to 40 degrees, lateral flexion to the right from 20 to 30 degrees, lateral flexion to the left from 30 to 40 degrees, rotation to the right from 10 to 20 degrees, rotation to the left from 20 to 30 degrees, and extension from 10 to 20 degrees.  With repetitive use, the range of motion of the lumbar spine was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The examiner noted that a VA magnetic resonance imaging (MRI) study dated in March 2005 showed a left central disc herniation at L5-S1, touching but not displacing the traversing left S1 nerve root.  The examiner also noted that the Veteran had a repeat MRI of the lumbosacral spine at a private facility in April 2007 that showed a mild, broad-based disc bulge at L4-5 and a moderate broad-based disc bulge at L5-S1 with bilateral foramen narrowing with an annular tear at that level.  

In April 2008 correspondence, the Veteran's private pain management consultant indicated that the Veteran had experienced an increase in low back pain that radiated down her posterior left leg for approximately ten days.  She described the pain as aching, sharp, shooting, excruciating, and constant in nature.  She reported that physical activity, movement, sleeping, resting, lying down, tension, sneezing, and coughing increased her pain.  She also noted that cold, sitting, and standing decreased the pain.  The pain management consultant opined that the Veteran was suffering from lumbar radiculopathy.  He indicated that she would benefit from epidural steroid injections.  He also prescribed a stimulator and aquatic therapy.  

Subsequent April 2008 and May 2008 private treatment notes indicate that the Veteran had a series of three lumbar epidural injections.

In May 2008 correspondence, the Veteran's private pain management consultant indicated that the Veteran had approximately 20 to 30 percent relief after her first epidural steroid injection.  The Veteran indicated that her pain was five out of ten in severity whereas it was previously ten out of ten in severity.

In a May 2008 statement, the Veteran stated that she was employed with the United States Postal Service (USPS), but that her physicians recently prohibited her from working for three to four months due to her back pain.  She indicated that her doctors wanted to operate if the treatment to her lumbar spine did not produce progress in reducing her symptoms, but the surgery probably would not make her condition better.  She related that her post-service career had come to a halt, she was no longer able to continue working in physical jobs, and she was unable to care for young children.  She stated that she was unable to walk at all on some days.

In August 2008 correspondence, the Veteran's private pain management consultant reported that the Veteran did not receive any relief after her first series of lumbar epidural injections.  He noted that her pain was still approximately five out of ten in severity.  He indicated that the Veteran was suffering from severe lumbar radiculopathy secondary to daily wear and tear from her normal activities and past military service.  He also stated, "It is questionable as to the prognosis for the [Veteran] in the future is probably moderate to poor.  She will probably always require treatment of her lower back and eventually require surgical intervention."

In a November 2008 statement, the Veteran reported that she was previously a correctional officer and a USPS employee, but she had to leave the jobs due to the severity of, and limitations from, her low back disability.  She indicated that she was unable to stay physically fit to perform her job requirements.  She also related that she was unable to attend to her children and help them with simple tasks, such as getting dressed.  In addition, she noted that she was unable to tie her own shoes, perform housework or yard work, walk her dogs, sleep, and stand or sit for periods of time.

During a March 2011 VA examination, the Veteran stated that she had persistent low back pain that was ineffectively treated with conservative treatment.  She reported that she had a past history of lumbar epidural injections and physical therapy that were helpful to some degree.  She described a constant, throbbing, sharp low back pain that shot down her hips to her right lower leg.  She stated that she was unable to walk a mile, lift her children, carry heavy objects, or tie her children's shoes.  She also related that she had intermittent pain lying on her back during intercourse.  She reported that she wore a back brace and applied a stimulator to her low back.  She denied the use of assistive devices, and she denied any incapacitating episodes during the past 12 months that required bed rest or hospitalization due to her low back pain.  She stated that she quit her job as a mailperson in 2008 because she was limited in carrying heavy bags and prolonged walking due to her low back pain.  She indicated that she currently worked at a desk job, and she was not limited in her duties because it did not require heavy lifting and prolonged walking.  She noted that her activities of daily living were restricted because she was unable to participate in strenuous sports, carry her children, or walk distances over one mile due to her low back pain.  

The March 2011 VA examiner noted that a 2005 VA MRI showed left central disc protrusion at L5-S1 that notched, but did not displace, the transversing left S1 nerve root.  The examiner noted that an x-ray conducted on the day of the VA examination showed no evidence of fracture or malalignment of the lumbar spine.  Intervertebral disc space heights were normal, and there was no clear evidence of degenerative changes.  On examination of the Veteran's lumbar spine, the examiner noted that the Veteran walked with a normal gait.  Active and passive range of motion testing of the lumbar spine revealed forward flexion from 0 to 70 degrees with pain at 70 degrees, extension from 0 to 50 degrees with pain at 50 degrees, lateral flexion to the left from 0 to 25 degrees with pain at 25 degrees, lateral flexion to the right from 0 to 30 degrees with pain at 30 degrees, lateral rotation to the left from 0 to 25 degrees with pain at 20 degrees, and lateral rotation to the right from 0 to 30 degrees with pain at 30 degrees.  Upon repetitive use testing, range of motion was not additionally limited with pain, weakness, or fatigability.  There were some subjective complaints of pain and tenderness on palpation of the lumbar spine and right hip; however, there were no scars, redness, heat, inflammation, swelling, or muscle atrophy on the lumbar spine.  Sensory testing showed no decrease of sensation in the lower extremities.  The examiner diagnosed the Veteran with left central disc protrusion at L5-S1 and noted that there was no evidence of radiculopathy during the examination.

During the September 2011 hearing, the Veteran's representative reported that the Veteran was in constant pain.  He stated that she had undergone continuous physical therapy for ten years on a monthly basis and required epidural injections in her spine for relief.  She testified that she had three epidurals in the past two years.  The representative noted that surgery was recommended, but the Veteran was reluctant to undergo the surgery because of her young age.  He related that she worked in an office and was unable to sit for greater than 30 minutes without moving.  With respect to her quality of life, he indicated that she was unable to attend to her children and assist them in simple tasks like dressing or putting their shoes on, perform yard work or housework, or drive.  She stated that her sex life was nearly impossible, and she had difficulty sleeping due to her back disability.  She reported that she used a stimulator on her spine four times per week for six to eight hours.  She denied any physician-prescribed bed rest.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for her lumbar spine disability for the period prior to January 29, 2007.  Likewise, the Board finds that she is not entitled to an evaluation in excess of 40 percent for the period on or after January 29, 2007.  

As noted above, in this case, the Veteran has been evaluated under Diagnostic Code 5243 (intervertebral disc syndrome).  Diagnostic Code 5243 indicates that intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  

Initially, the Board notes that throughout the entire appeal period, the Veteran has denied having any incapacitating episodes or physician prescribed bed rest.  See March 2005, August 2007, and March 2011 VA examination reports and September 2011 hearing transcript.  Therefore, higher evaluations cannot be granted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the General Rating Formula, in order for the Veteran to warrant the next higher 20 percent evaluation prior to January 29, 2007, the evidence must establish that she had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The March 2005 VA examination revealed forward flexion to 80 degrees with no additional loss of motion due to pain, fatigue, weakness, or incoordination.  She also had extension to 20 degrees, lateral rotations to 30 degrees, and lateral flexion to 30 degrees.  In addition, although there was evidence of muscle spasms, there was no evidence that they were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the March 2005 VA examiner noted that the Veteran ambulated independently, and her gait was considered stable.  Accordingly, the Veteran is not entitled to an initial evaluation in excess of 10 percent prior to January 29, 2007, under the General Rating Formula.

For the period beginning on January 29, 2007, in order to warrant a higher 50 percent evaluation under the General Rating Formula, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  However, throughout the entire appeal, the Veteran has not been shown to have any form of ankyloses.    Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the Veteran's lumbar spine is not fixated or immobile.  While the noted ranges of motion were limited by pain, these findings are consistent with and fully contemplated by the 40 percent rating currently assigned for the period beginning on January 29, 2007.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from her already service-connected lumbar spine disability.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Veteran endorsed radiating pain into her hips and lower extremities throughout the appeal; however, sensory testing with the use of a monofilament showed no decrease of sensation in the lower extremities during the March 2011 VA examination.  Therefore, the VA examiner noted that there was no evidence of radiculopathy during the examination.  In addition, during the March 2005 and August 2007 VA examinations, the Veteran complained of pain that radiated from her low back area to her hips and down the back of her legs (March 2005) and to her knees (August 2007), but she denied any weakness or numbness in her lower extremities.  The March 2005 VA examiner noted a neurological examination revealed tenderness on deep palpation of the sciatic nerve in the glutei, but deep tendon reflexes were symmetrical, the Veteran's gait was stable, and there was no atrophy observed.  The examiner noted an "unremarkable" sensory examination.  The August 2007 VA examiner also noted an absence of weakness or paresthesias in both lower extremities after a neurological examination.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating prior to January 29, 2007, and 40 percent rating since January 29, 2007, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's low back is contemplated in the currently assigned 10 and 40 percent evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the March 2005 VA examiner noted there was no increased limitation of motion due to pain, fatigue, weakness, or incoordination on repetitive use.  The August 2007 VA examiner noted pain on movement, but no other additional functional loss or additional limitation of motion after repetitive use due to pain, fatigue, weakness, or lack of endurance.  The March 2011 VA examiner noted pain on movement, but no other additional loss of motion due to pain, weakness, or fatigability.  As such, the disability does not more nearly approximate the criteria for the next higher evaluations.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for the period prior to January 29, 2007, or in excess of 40 percent on or after January 29, 2007, for a disc herniation protrusion at L5-S1.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the 10 and 40 percent disability evaluations, as discussed above.  

Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

The Board acknowledges that the Veteran's lumbar spine disability has caused some work impairment.  However, such interference is contemplated by the schedular rating criteria.  To the extent it could be argued the rating criteria do not cover all her symptomatology for her lumbar spine disability, the Board finds no probative evidence that this particular disability markedly interferes with her ability to work, meaning above and beyond that contemplated by her 10 and 40 percent schedular ratings.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  While the Veteran was unable to maintain her employment as a federal correctional officer or a USPS employee, during the March 2011 VA examination and the September 2011 hearing, she indicated that she maintained employment at a desk job.  The evidence of record fails to demonstrate "marked" interference with employment from the lumbar spine disability on appeal.  38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected lumbar spine disability, to suggest that she is not adequately compensated for her disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  All of the recorded post-service evaluations and treatment for her lumbar spine disability has been on an outpatient basis.  She has not been frequently hospitalized due to this disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An initial evaluation in excess of 10 percent for a disc herniation protrusion at L5-S1 prior to January 29, 2007, is denied.

An initial evaluation in excess of 40 percent for a disc herniation protrusion at L5-S1 beginning on January 29, 2007, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


